DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2017/115937 12/13/2017. 
                                                    Preliminary amendment
3.    Preliminary amendment filed on 05/20/2018 has been acknowledged and considered.
      In the Preliminary amendment, the applicants have been canceled claims 8-9, 11-14, 17, 21-24, 28-29 and 34 and amended claims 7, 10, 16, 18 and 25 and remained claims 1-6, 15, 19-20, 26-27 and 30-33.
       Claims 1-7, 10, 15-16, 18-20, 25-27 and 30-33 are currently pending in the application.
                                                            Oath/Declaration
4.   The oath/declaration filed on 05/20/2018 is acceptable.
                                                                    Priority
5.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                                 Information Disclosure Statement
6.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 02/25/2019, 06/20/2019 and 09/05/2020.
                                                              Specification
 which the claims are directed (see MPEP 606.01).
       A title such as – DISPLAY PANEL WITH REFRACTIVE FILM LAYERS, MANUFACTURING METHOD THEROF, AND DISPLAY APPARATUS WITH REFRACTIVE FILM LAYERS – or is suggested by the applicant.
      The specification needs to be updated.
                                            Claim Rejections - 35 USC § 102
       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
       A person shall be entitled to a patent unless --
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.    

      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.    Claims 1-2 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda (U.S. Patent No. 7,888,866 B2).
     Regarding claim 1, Maeda discloses a display panel, comprising: 
           a substrate (11); 

            one or more refractive film layers (17); wherein:
                   the substrate (11), the first electrode (12), and the one or more refractive film layers (17) are configured to provide a stepwise graded refractive index (see col. 4, lines 35-39) along a transmission direction of lights emitted from the light-emitting layer (1$) and transmitted therethrough to thereby cause an improved outcoupling of the lights (e.g. Fig.1 and col. 4, lines 8-39).
     Regarding claim 2, Maeda discloses wherein the one or more refractive film layers (17) comprise a first refractive film layer (17) disposed on a surface of the substrate (11) proximate to the first electrode (12) (e.g. Fig. 1).
    Regarding claim 25, Maeda discloses a display apparatus, comprising a display panel according to claim 1 (col. 1, line 10 and col. 11, lines 35-38).
     Regarding a process claim 26, prior art device either anticipates or render obvious a claimed process, in its normal and usual operation, and it would necessary perform the method claim, MPEP2112.02.
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.    Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Maeda (U.S. Patent No. 7,888,866 B2).
      Regarding claim 7, Maeda discloses wherein: the first electrode comprises a transparent electrode (12) having refractive index of about 1.95; the substrate (11) comprises a glass having refractive index of about 1.54; and the first refractive film layer comprises a polymer material (resin) having a refractive index of about 1.8 while the applicant claimed wherein: the first electrode comprises a transparent electrode having refractive index of about 1.8; the substrate comprises a glass having refractive index of about 1.5; and the first refractive film layer [[has]] comprises a polymer material having a refractive index of about 1.5-1.8.
        However, the selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to form the transparent electrode, the glass substrate and the refractive film layer having the refractive index within the claimed range, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

s 5 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maeda in view of OKUMURA et al., hereafter “OKUMURA” (U.S. Publication No. 2015/0303405 A1).
     Regarding claim 5, Maeda discloses the features of the claimed invention as discussed above, but does not disclose wherein at least one of the one or more refractive film layers comprises one or more refractive sub-layers, stacked over one another and configured to have a stepwise graded refractive index.
     OKUMURA, however, discloses at least one of the one or more refractive film layers comprises one or more refractive sub-layers (HR layer 3, high refractive index), stacked over one another (LR layer 2, low refractive index) and configured to have a stepwise graded refractive index (e.g. Fig. 5© and para [0101]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Maeda to provide wherein at least one of the one or more refractive film layers comprises one or more refractive sub-layers, stacked over one another and configured to have a stepwise graded refractive index as taught by OKUMURA for a purpose of improving the outcoupling of the lights.
      Regarding claim 27, Maeda discloses the features of the claimed invention as discussed above, but does not disclose wherein the forming one or more refractive film layers comprises: forming a first refractive film layer on a surface of the substrate proximate to the first electrode prior to the forming a first electrode over the substrate, such that the first electrode, the first refractive film layer and the substrate provide a 
     OKUMURA, however, discloses wherein the forming one or more refractive film layers comprises: forming a first refractive film layer (LR layer 2/HR layer 3) on a surface of the substrate (1) proximate to the first electrode (5) prior to the forming a first electrode (1) over the substrate (1), such that the first electrode (5), the first refractive film layer (LR layer 2/HR layer 3) and the substrate (1) provide a stepwise decreasing refractive index along the transmission direction of the lights emitted from the light-emitting layer (e.g. Fig. 5(d) and para [0042]-[0043], the HR layer 3 may have a refractive index in para [0041])
which is equal to or lower than a refractive index of the first electrode 5).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Maeda to provide wherein the forming one or more refractive film layers comprises: forming a first refractive film layer on a surface of the substrate proximate to the first electrode prior to the forming a first electrode over the substrate, such that the first electrode, the first refractive film layer and the substrate provide a stepwise decreasing refractive index along the transmission direction of the lights emitted from the light-emitting layer as taught by OKUMURA for a purpose of improving the outcoupling of the lights.
11.    Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Maeda in view of Uchiyama et al., hereafter “Uchiyama” (U.S. Publication No. 2015/0268394 A1).
     Regarding claim 6, Maeda discloses the features of the claimed invention as discussed above, but does not disclose wherein at least one of the one or more 
     Uchiyama, however, discloses at least one of the one or more refractive film layers (12) is configured to have a continuously altering gradient of refractive index (e.g. Fig. 2 and para [0166-[0167]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Maeda to provide wherein at least one of the one or more refractive film layers is configured to have a continuously altering gradient of refractive index as taught by Uchiyama for a purpose of obtaining desired transmission characteristics.
                                                      Allowable Subject Matter
12.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 3-4, 10, 15-16, 18-20 and 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein the one or more refractive film layers comprise a second refractive film layer disposed on a surface of the substrate distal to the first electrode as cited in claim 3 and wherein the one or more refractive film layers comprise: a first refractive film layer, disposed on a surface of the substrate approximate to the first electrode; and a second refractive film layer, disposed on a surface of the substrate distal to the first electrode as cited in claim 4 and wherein: the first electrode comprises a transparent electrode having refractive index of about 1.8; 
        Claims 16-20 and 31-33 are directly or indirectly depend on claims 3, 10 and 30, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                            Cited Prior Arts
13.   The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Lee et al. (U.S. Publication No. 2011/0140151 A1).                                                              
                                                                Conclusion

      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892